Exhibit 10.4
 
Performance Share Unit Agreement
 
This Performance Share Unit Agreement (this “Agreement”) is made and entered
into as of February 16, 2016 (the “Grant Date”) by and between Chimera
Investment Corporation, a Maryland corporation (the “Company”) and [    ] (the
“Participant”).
 
WHEREAS, the Company sponsors the 2007 Equity Incentive Plan, as in effect from
time to time (the “Plan”) pursuant to which awards of Performance Share Units
(as defined below) may be granted;
 
WHEREAS, the Company and the Participant entered into an employment agreement
dated as of August 5, 2015 (the “Employment Agreement”), which provides for a
portion of the Participant’s compensation to be awarded in the form of
Performance Share Units, and
 
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Share Units
provided for herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
Grant of Performance Share Units. Pursuant to Section 9 of the Plan, the Company
hereby grants to the Participant an Award for a target number of [•] Performance
Share Units (the "Target PSUs"). Each Performance Share Unit ("PSU") represents
the right to receive one share of common stock, subject to the terms and
conditions set forth in this Agreement and the Plan. The number of PSUs that the
Participant actually earns for the Performance Period (up to a maximum of [•])
will be determined by the level of achievement of the Performance Goal(s) in
accordance with Exhibit I attached hereto, subject to the additional service
requirements set forth in this Agreement. Capitalized terms that are used but
not defined herein have the meanings ascribed to them in the Plan.
 
Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2016 and ending on December
31, 2018.
 
Performance-Vesting Requirements.
 
The number of PSUs earned by Participant for the Performance Period will be
determined at the end of the Performance Period based on the level of
achievement of the Performance Goal(s) in accordance with Exhibit I. All
determinations of whether Performance Goal(s) have been achieved, the number of
PSUs earned by the Participant, and all other matters related to this section
shall be made by the Committee in its sole discretion.
 
Promptly following completion of the Performance Period (and no later than March
15, 2019), the Committee will review and certify in writing (a) whether, and to
what extent, the Performance Goals for the Performance Period have been
achieved, and (b) the number of PSUs that the Participant shall earn, if any,
based on such performance and subject to the service-vesting requirements of
section [   ]. Such certification shall be final, conclusive and binding on the
Participant, and on all other persons, to the maximum extent permitted by law.
 
Service-Vesting Requirements. Except as otherwise provided herein, provided that
the Participant remains in service with the Company through a date determined by
the Committee after the last day of the Performance Period and before March 15,
2019 (the “Vesting Date”), the number of PSUs determined after adjustment for
performance under Section 3 above (together any related Dividend Equivalent
Units determined under Section 9.2 below) will vest as of the Vesting Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Termination of Service.
 
Except as otherwise expressly provided in this Agreement, if the Participant's
service with the Company terminates for any reason at any time before the
Vesting Date, the Participant's unvested PSUs shall be automatically forfeited
upon such termination of service with the Company and neither the Company nor
any Affiliate shall have any further obligations to the Participant under this
Agreement.
 
Section 5.1 notwithstanding, if the Participant’s service with the Company is
terminated before the Vesting Date (i) by reason of the Participant’s death or
“Disability,” (ii) by the Company or an Affiliate without “Cause,” or (iii) by
the Participant for “Good Reason,” the PSUs, after adjustment for performance
under Section 3 above, shall vest as of the Vesting Date as though termination
of service had not occurred.  For purposes of this Agreement, “Disability,”
“Cause” and “Good Reason” are as defined under the Employment Agreement.
 
Effect of a Change in Control. Notwithstanding anything herein to the contrary,
upon the consummation of a Change in Control, (i) the percentage of the Target
PSUs that would have vested in accordance with the performance-vesting
provisions of Section 3 above based on the Company’s actual average TSR from the
grant date through the date of such Change in Control will be eligible to vest
on the Vesting Date, subject only to Participant’s continuing employment with
the Company (except as otherwise provided in Sections 5(a), 5(b) or 5(e) of the
Employment Agreement), and (ii) any portion of the Target PSUs that would not
have vested in accordance with the performance-vesting provisions of Section 3
above based on the Company’s actual average TSR from the grant date through the
date of such Change in Control will be forfeited as of such Change in Control
with no compensation due therefor.
 
Payment of PSUs. Payment in respect of the PSUs earned for the Performance
Period shall be made in shares of common stock and shall be issued to the
Participant as soon as practicable following the Vesting Date and in any event
no later than March 15, 2019. The Company shall (a) issue and deliver to the
Participant the number of shares of common stock equal to the number of vested
PSUs, and (b) enter the Participant's name on the books of the Company as the
shareholder of record with respect to the shares of common stock delivered to
the Participant.
 
Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, the PSUs or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant, except by will or the laws of descent and distribution, and upon
any such transfer by will or the laws of descent and distribution, the
transferee shall hold such PSUs subject to all of the terms and conditions that
were applicable to the Participant immediately prior to such transfer.
 
Rights as Shareholder; Dividend Equivalents.
 
The Participant shall not have any rights of a shareholder with respect to the
shares of common stock underlying the PSUs, including, but not limited to,
voting rights.
 
If a cash dividend is paid with respect to the shares of the Company’s common
stock, the Participant shall be credited with additional PSUs (“Dividend
Equivalent Units”) equal to (i) the total cash dividend the Participant would
have received had PSUs that vest in accordance with this Agreement (and any
previously credited Dividend Equivalent Units with respect thereto), after
taking into account the performance adjustment under Section 3 above, been
actual shares of common stock of the Company divided by (ii) the Fair Market
Value of a share of common stock of the Company as of the applicable dividend
payment date.  Such Dividend Equivalent Units shall be shall be subject to the
same vesting and payment provisions otherwise applicable to the PSUs.  Any
fractional Dividend Equivalent Units shall payable shall be settled in cash.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Upon and following the vesting of the PSUs and the issuance of shares, the
Participant shall be the record owner of the shares of common stock underlying
the PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting and dividend rights).
 
No Right to Employment. Neither the Plan nor this Agreement shall confer upon
the Participant any right to be retained in any position, as an Employee,
Consultant or Director of the Company. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Participant's Service with the Company at any time, with or without Cause.
 
Adjustments. If any change is made to the outstanding common stock or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.
 
Tax Liability and Withholding.
 
The Participant shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Participant pursuant
to the Plan, the amount of any required withholding taxes in respect of the PSUs
and to take all such other action as the Committee deems necessary to satisfy
all obligations for the payment of such withholding taxes. The Committee may
permit the Participant to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:
 
tendering a cash payment;
 
authorizing the Company to withhold shares of common stock from the shares of
common stock otherwise issuable or deliverable to the Participant as a result of
the vesting of the PSUs; provided, however, that no shares of common stock shall
be withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or
 
delivering to the Company previously owned and unencumbered shares of common
stock.
 
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any shares, and (b) does not commit to structure the PSUs to
reduce or eliminate the Participant's liability for Tax-Related Items.
 
Compliance with Law. The issuance and transfer of shares of common stock in
connection with the PSUs shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of common stock may be listed. No shares of common stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.
 
Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Secretary of the Company at the
Company's principal corporate offices. Any notice required to be delivered to
the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.
 
Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of New York without regard to conflict of law
principles.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.
 
PSUs Subject to Plan. This Agreement is subject to the Plan as approved by the
Company's shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
 
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
the PSUs may be transferred by will or the laws of descent or distribution.
 
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
 
Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the PSUs in this Agreement does not create any contractual right or other
right to receive any PSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant's employment with the Company.
 
Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the PSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant's material rights under this
Agreement without the Participant's consent.
 
Section 162(m). All payments under this Agreement are intended to constitute
"qualified performance-based compensation" within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.
 
Section 409A. This Agreement is intended to comply with Section 409A of the Code
or an exemption thereunder and shall be construed and interpreted in a manner
that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
 
No Impact on Other Benefits. The value of the Participant's PSUs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
 
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
 
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the PSUs
or disposition of the underlying shares and that the Participant has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
 
CHIMERA INVESTMENT CORPORATION
 
 
By: _____________________
Name:
Title:
 
 
[EXECUTIVE NAME]
 
 
By: _____________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4

Exhibit 1
 


 


 


 
Performance Period
 
The Performance Period shall commence on January 1, 2016 and end on December 31,
2018.
 


 
Performance Measures
 
The number of PSUs earned shall be determined by reference to the Company's
three-year average total shareholder return (stock appreciation plus dividends,
assuming immediate reinvestment of dividends in additional common shares) during
the Performance Period.
 


 
Determining PSUs Earned and Award Range
 
Subject to the service-vesting conditions set forth in the Agreement, between 0%
and 140% of the Target PSUs will vest and be paid in common stock of the Company
between January 1 and March 15 of the year following the last day of the
applicable Performance Period, in accordance with the following table:
 
 
Three-Year Average TSR
Percentage of Target PSUs
Vesting and Payable
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]
[  ]



 
For TSR that falls between [  ] but that is not set forth in the above table,
the percentage of the Target PSUs that will vest for the applicable Performance
Period will be determined by linear interpolation.
 